

116 S3937 IS: Special Diabetes Programs for Indians Reauthorization Act of 2020
U.S. Senate
2020-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3937IN THE SENATE OF THE UNITED STATESJune 10, 2020Ms. McSally (for herself, Ms. Sinema, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo amend section 330C of the Public Health Service Act to reauthorize special programs for Indians for providing services for the prevention and treatment of diabetes, and for other purposes.1.Short titleThis Act may be cited as the Special Diabetes Programs for Indians Reauthorization Act of 2020.2.Reauthorization of special diabetes programs for Indians for diabetes services(a)FundingSection 330C(c)(2)(D) of the Public Health Service Act (42 U.S.C. 254c–3(c)(2)(D)) is amended by striking $25,068,493 for the period beginning on October 1, 2020, and ending on November 30, 2020 and inserting $200,000,000 for each of fiscal years 2021 through 2025.(b)Delivery of fundsSection 330C(b) of the Public Health Service Act (42 U.S.C. 254c–3(b)) is amended—(1)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and indenting appropriately;(2)in the matter preceding subparagraph (A) (as so redesignated), by striking For purposes of and inserting the following: (1)Eligible entitiesFor purposes of; and(3)by adding at the end the following:(2)Delivery of fundsOn request from an Indian tribe or tribal organization, the Secretary shall award a grant under this section pursuant to a contract, cooperative agreement, or compact under, as applicable, title I or V of the Indian Self-Determination and Education Assistance Act..